PER CURIAM.
Appeal from a decree in the Supreme Court of the District restraining appellants from interfering to prevent the payment of $610 alleged by appellee to have been improperly withheld from his pay and allowances as an officer of the United States Navy to and including November 30, 1925, and enjoining and commanding appellant Secretary of the Navy “and his subordinates in the United States naval service” to cause to be paid and to pay to appellee any and all sums withheld from appellee’s pay and allowances by reason of “disputed claims.”
In McCarl v. Walters, 59 App. D. C. 237, 38 F.(2d) 942, we ruled that, under the Act of May 26, 1926 (44 Stat. 654), validating payments for commutation of quarters, heat, and light, and of rental allowances on account of dependents, the Comptroller General is vested with jurisdiction to determine whether pay of a naval officer, withheld prior to July 1, 1923, on account of allowances for dependent mother, should he refunded. We further ruled that, where a statute vests discretion in an executive officer, the exercise of that discretion, unless arbitrary or capricious, is not subject to control by mandamus or mandatory injunction.
The facts in the present case are substantially similar to those in the Walters Case. For reasons stated in the opinion in that case, the decree in this case must be reversed, and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed.